Citation Nr: 0615099	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-20 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for major depression.  

2.  Entitlement to service connection for low back pain.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans' Services


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied service 
connection for major depression and low back pain.  

The Board notes that an April 2003 RO decision found that new 
and material evidence had not been submitted as required to 
reopen a claim for service connection for a low back 
condition.  However, the Board notes that the veteran was 
provided notice of the August 2001 RO decision in a September 
2001 letter.  He then submitted a timely notice of 
disagreement (NOD) in September 2002 and perfected his appeal 
with the filing of a timely Form 9 (substantive appeal) in 
December 2002.  38 C.F.R. § 20.302 (2005).  Therefore, the 
August 2001 denial is not final, and the claim in regard to 
the low back is properly characterized as entitlement to 
service connection, as reflected in the October 2002 
statement of the case (SOC) and March 2004 supplemental SOC 
(SSOC).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC; the veteran and his 
representative will be advised if further action is required 
on their parts.


REMAND

The claims folder does not reflect that the veteran's records 
underlying the June 1986 Social Security Administration (SSA) 
award have been obtained.  38 U.S.C.A. § 5103A(b)(1) (West 
2002); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  The 
Court has imposed a virtually absolute duty to obtain Social 
Security records.  Woods v. Gober, 14 Vet. App. 214, 222 
(2000); Baker v. West, 11 Vet. App. 163, 169 (1998).  

Available records report that Social Security benefits were 
awarded on the basis of psychiatric and back disabilities.  
As these records may include evidence regarding a nexus 
between a current back disability or depression and service, 
an attempt to obtain them must be made.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).   

Although the veteran reported many symptoms in the report of 
medical history completed for service entrance, the 
examination when the veteran was accepted for service 
revealed no back or psychiatric disability.

Service medical records reflect that the veteran was treated 
for anxiety.  He has a current diagnosis of depression as 
reflected in VA outpatient treatment records.  In his 
December 2002 substantive appeal and a May 2004 statement in 
support of his claim, the veteran reported a continuity of 
symptomatology since service.  This report serves to trigger 
VA's duty to provide an examination.  Duenas v. Principi, 18 
Vet. App. 512 (2004).  An examination is needed to determine 
whether current depression is related to service.  

Similarly, the service medical records show numerous 
complaints of low or mid-back pain.  He has reported a 
continuity of back symptoms since service.  An examination is 
needed to determine whether the veteran has a current back 
disability that is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  

2.  After the above development is 
completed, schedule the veteran for a VA 
examination to determine whether he has 
current psychiatric disability related to 
service.  The claims folder should be made 
available to the examiner for review prior 
to the examination and the examiner is 
requested to acknowledge such review in 
the examination report or in an addendum.  
All necessary tests and studies should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., a probability of at least 50 
percent) that any current depression is 
related to a disease or injury in service.  
A complete rationale for any opinion 
expressed should be included in the 
report.  

3.  Schedule the veteran for a VA 
examination to determine whether he has 
current low back disability related to 
service.  The claims folder should be made 
available to the examiner for review prior 
to the examination and the examiner is 
requested to acknowledge such review in 
the examination report or in an addendum.  
All necessary tests and studies should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., a probability of at least 50 
percent) that any current back disability 
is related to a disease or injury in 
service.  A complete rationale for any 
opinion expressed should be included in 
the report.  

4.  After ensuring that all development is 
complete, and all opinions have been 
obtained, re-adjudicate the claim based on 
all the evidence of record, including that 
submitted subsequent to the March 2004 
SSOC.  If the claim remains denied, issue 
a supplemental statement of the case, 
before returning the case to the Board, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





